 PRICE CHOPPERB and T Foods, Inc. d/b/a Price Chopper andUnited Food and Commercial Workers Interna-tional Union, AFL-CIO/CLC, District Local340, Petitioner. Case 17-RC-954519 July 1984DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer WilliamR. Carter of the National Labor Relations Board.On 14 October 1983 the Regional Director forRegion 17 issued his Decision and Direction ofElection, finding Meat Department Manager Mi-chael Thomas eligible to vote in the election. On10 November 1983 the Board denied the Employ-er's request for review, stating that Thomas' eligi-bility could be best resolved by the challenge pro-cedure. Thereafter, the election was conducted andthe tally of ballots shows two votes for and onevote against the Petitioner, with one challengedballot. Since the challenged ballot was sufficient toaffect the results of the election, the Regional Di-rector for Region 17, pursuant to Section 102.67 ofthe Board's Rules and Regulations, Series 8, asamended, directed that the case be transferred tothe Board for decision. Thereafter, the Employerfiled a brief in support of its challenge to Thomas'ballot.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the rulings made by thehearing officer and finds that they are free fromprejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.All full-time and regular part-time departmentemployees employed by the Employer at itsfacility located at 811 W. 7th Street, Joplin,Missouri, but excluding all grocery employees,office clerical employees, guards and supervi-sors as defined in the Act.The Employer operates a retail grocery store inJoplin, Missouri, known as Price Chopper. It chal-lenges the ballot of Meat Department Manager Mi-chael Thomas, contending that Thomas is a super-visor as defined by Section 2(11) of the Act. Therecord shows that, although Thomas spends any-where from 60 to 90 percent of his time in cuttingmeat, he alone is responsible for the profitability ofthe meat department and does all buying and pric-ing, and selects the meats to be featured in the Em-ployer's advertising. Unlike the other meat depart-ment employees, Thomas receives a fixed salaryalong with a bonus based on the store's profitabil-ity, does not get paid for overtime, and is not re-quired to punch a timeclock. Thomas is responsiblefor training new employees and for directing em-ployees as to the quantities of meat to be cut,wrapped, and put out for sale. While not possessingfinal authority in hiring, Thomas has made effec-tive recommendations with regard to the hire ornonhire of job applicants. Thus, the Employer ac-cepted Thomas' recommendation to hire Dee Os-borne temporarily. In addition, the Employer ac-cepted Thomas' recommendation that five appli-cants sent over by the Job Service receive no fur-ther consideration because, according to coownerTerry Cadewell, none of those applicants "seemedto be what [Thomas] was looking for." According-ly, because Thomas possesses the authority, interalia, to make effective recommendations with re-spect to hiring, we sustain the Employer's chal-lenge to his ballot, and find that a certification ofrepresentative should be issued.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for United Food and Commer-cial Workers International Union, AFL-CIO/CLC,District Local 340 and that it is the exclusive col-lective-bargaining representative of the employeesin the unit found appropriate.All full-time and regular part-time departmentemployees employed by the Employer at itsfacility located at 811 W. 7th Street, Joplin,Missouri, but excluding all grocery employees,office clerical employees, guards and supervi-sors as defined in the Act.271 NLRB No. 52323